Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because the phrase “The invention relates to a device, such as a gangway” can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 4, 8, 13 are objected to because of the following informalities:  
Claims 4, 8 after the phrase “intermediate platform” the word --such-- should be added.  
Claim 13 is objected to because of the phrase “mounted or to be mounted” should be 
--configured to be mounted--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

Regarding claims 1, 4, 12 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
With respect to claim 6, the phrase “preferably” is vague and indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
With further respect to claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “in a range of “0,3 to 0,7,” and the claim also recites “e.g. 0,5” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

With respect to claim 9 the phrase “a mathematical function defined at least on the basis of” is vague and indefinite because the “mathematical function” is not cited in the 

claims.  Further “a mathematical function defined at least on” is further vague and indefinite because the phrase “at least” is open ended, meaning, a mathematical 

With respect to claim 13, the phrase “preferably comprising” is vague and indefinite because it is unclear if the limitations that follow are part of the claim or not.
*  It is recommended the word “preferably” be deleted from the claim.

Claim 14 recites the limitation "according to claim 1, wherein the controller in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 12, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohden US 2013/0228110. Rohden discloses a gangway (7) for transferring personnel and/or goods from a surface vessel to a fixed or floating structure.  The gangway comprising:  1st, 2nd and 3rd telescoping elements (31’, 31”, 31’”) that are displaceable relative to each other in a longitudinal direction.  [0004, 0054].

Wherein the gangway includes a driver, such as a hydraulic, pneumatic or electrical drive for moving the intermediate element (31”) relative to the other two.  [0054, 0068].

.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohden US 2013/0228110 in view of Clarke US 2013/0283550.
Rohden discloses a gangway for use with a ship. The gangway having 3 telescopic sections, all movable relative to the others, and actuated by hydraulic, pneumatic, or electric actuators.  [0054]. What Rohden does not disclose is the use of a control system.  However, Clarke teaches a ship (20) having a telescopic gangway (10) wherein a control system, including a Motion Reference Unit (MRU) receives data from a variety of accelerometers, motion sensors, distance sensors, position sensors and visual sensors, and feeds the data to a Programable Logic Controller (PLC).  Wherein vessel motion is compensated for by adjusting the length and orientation of the gangway.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gangway of Rohden with the control system taught by Clarke in order to automate control of the gangway.


With respect to claim 13 Rohden discloses the gangway is pivotally connected to a foundation (5) mounted on the ship but does not disclose a “gripper” or “buffer” for coupling the device to an offshore structure.  However, Clarke teaches it is known to provide ship gangways (10) with a gripper (15) for attachment to an attachment device (17) of an offshore structure.  [0067].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide .
	
Allowable Subject Matter
Claims 4-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone 

are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				02/12/2021